PER CURIAM.
We reverse an order denying the appointment of a receiver. Appellant, the holder of a mortgage which is in default, established that the rents and profits are part of the security for the mortgage and that the appellee mortgagor is receiving rents and profits but is failing to apply them to the mortgage debt. In addition, the appellee mortgagor is insolvent. We therefore reverse for the appointment of a receiver. Carolina Portland Cement Co. *592v. Baumgartner, 99 Fla. 987, 128 So. 241 (1930)(reversing an order denying appointment of a receiver under similar facts).
WARNER, KLEIN and MAY, JJ., concur.